Hemphill, Ci-i. J.
The only objection to the judgment in this case which requires any consideration is that judgment is entered against defendant generally, without specifying and directing that as to the defendant Jane B. Hart, administratrix of the estate of Tm. Hart, deceased, it was to be paid in the due course of administration. This is an error which can be corrected by this court, and it is therefore ordered that the judgment be reversed and such judgment entered as should have been rendered in the court below.
Reversed and reformed.